            Case 1:20-cr-00316-WJ Document 67 Filed 08/19/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                                No. 20-cr-0316 WJ

TROY LIVINGSTON,

               Defendant.

    AMENDED1 UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE
                  SENTENCING OBJECTIONS

       Defendant Troy Livingston respectfully moves the Court to continue the

deadline for filing pleadings in response to the presentence report for five days, until

Monday, August 23, 2021. The United States does not oppose this request.

       In support of this motion, Mr. Livingston states as follows:

       1.      Sentencing is currently scheduled for September 8, 2021. The Court has

set August 18, 2021, as the deadline for the parties to file pleadings in response to

the presentence report. ECF No. 63.

       2.      Undersigned counsel has been working on Mr. Livingston’s objections

to the presentence report but has not yet completed them. Also, counsel was unable

to secure a visit with Mr. Livingston to discuss the objections to the presentence


1
 This motion amends the motion filed August 12, 2021 (ECF No. 65). As of the filing of this
amended motion, the Court had not ruled on the original motion.
           Case 1:20-cr-00316-WJ Document 67 Filed 08/19/21 Page 2 of 3




report and to discuss sentencing matters until this afternoon. Counsel has now met

with Mr. Livingston, but she has additional work to do before completing the

objections and sentencing memorandum.

      3.      Mr. Livingston therefore is requesting a five-day extension of the filing

deadline, until Monday, August 23, 2021.

      4.      Earlier today, undersigned counsel conferred with David Cowen,

counsel for the government, regarding this motion and Mr. Cowen stated he has no

objection to the extension request.

                                   CONCLUSION

      WHEREFORE, based upon the foregoing, Defendant Troy Livingston

respectfully requests that this Court extend the deadline for filing pleadings in

response to the presentence report for five days, until Monday, August 23, 2021.

                                      Respectfully submitted,

                                      /s/ Theresa M. Duncan
                                      Theresa M. Duncan
                                      Duncan Earnest LLC
                                      222 East Marcy Street
                                      Suite 1
                                      Santa Fe, NM 87501
                                      505-842-5196
                                      teri@duncanearnest.com

                                      Attorney for Defendant Troy Livingston




                                           2
        Case 1:20-cr-00316-WJ Document 67 Filed 08/19/21 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing pleading was

served on all parties by operation of the Court’s CM/ECF electronic filing system

and pursuant to the CM/ECF Administrative Procedures Manual §§1(a), 7(b)(2),

on August 19, 2021.

                         /s/ Theresa M. Duncan
                         Theresa M. Duncan




                                         3
